                                                                    USDC-SDNY
                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                        DOC#:
SOUTHERN DISTRICT OF NEW YORK                                       DATE FILED: / I {( 1        1/1-

 RICARDO VELASQUEZ,

                              Plaintiff,
                                                                No. 19-CV-6912 (RA)
                         V.

                                                                        ORDER
 LEMAGE INC. a New York corporation
 doing business as QUARTINO BOTTEGA
 ORGANICA,

                              Defendant.


RONNIE ABRAMS, United States District Judge:

         Plaintiffs request to file an amended complaint is granted. Plaintiff shall file the

amended complaint no later than December 3, 2019.

         Within one week from today, the parties shall file a joint letter as to what discovery the

parties will exchange prior to settlement discussions. By separate order, the Court will refer this

case to Magistrate Judge Parker for settlement discussions.

SO ORDERED.

Dated:      November 21, 2019
            New York, New York                                                  --~---------:::::,




                                                    United States District Judge
